RESCISSION AGREEMENT
 
THIS RESCISSION AGREEMENT (“Agreement”) dated May 16, 2011, is by and between
CMG Holdings, Inc. a Nevada Corporation (“CMG”) and Alan Morell (“Morrell”),
James Ennis (“Ennis”) and Michael A. Vandetty (“Vandetty”); Morell, Ennis and
Vandetty each individually referred to herein as an “Employee” and collectively,
the “Employees”.
 
WHEREAS, CMG and the Employees entered into that certain agreement dated March
31, 2011 attached hereto (the “Issuance Agreement”) under which in consideration
of the Employees forgiveness of bonuses payable by CMG, CMG agreed to issue the
Employees an aggregate of 51 shares of Series A Preferred Stock of CMG (the
“Preferred Stock”);
 
WHEREAS, CMG and the Employees desire to rescind the Issuance Agreement;
 
NOW THEREFORE, CMG and the Employees, in consideration of the promises and
covenants contained herein and for other good and valuable consideration, the
sufficiency of which is acknowledged, agree as follows:
 
1. Recitals.  The above recitals are true, correct and are herein incorporated
by reference.
 
2. Rescission.  Upon execution of this Agreement the parties rescind the
Issuance Agreement and the transactions set forth therein, including, but not
limited to the issuance of the Preferred Stock.
 
3. Effectiveness.  The Parties acknowledge that the Preferred Stock shall be
transferred by book entry and there are no physical certificates representing
the Preferred Stock.  Each of the Parties shall deliver such other documents,
certificates and instruments as may be required by the terms of this
Agreement.  Each Party agrees to exercise good faith and exert their respective
best efforts to effectuate the intent of this Agreement.
 
4. Mutual Representations and Warranties of the Parties.  The Parties expressly
warrant and represent to each other that they have been fully informed as to the
terms, contents, conditions and effects of this Agreement and that they have
executed the same freely and voluntarily and having had the opportunity to
obtain the advice from their own attorneys and fully understand and intend this
Agreement to be full, complete, and final as to all matters set forth
herein.  Further, the Parties warrant and represent to each other that they have
executed this Agreement with the full capacity and authorization to do so.  In
executing this Agreement, the Parties also state and represent that they
understand the terms of this Agreement are contractual and not merely a
recital.  The Parties acknowledge, understand and agree that this Agreement
shall bind it and its successors or assigns.
 
5. Entire Agreement and Amendment. This Agreement incorporates all of the terms
and conditions of the Agreement between the Parties.  Each Party acknowledges
that such Party has read and understands the Agreement and all documents to
which such Agreement refers. Nothing shall serve to amend or modify any
provisions hereof in any respect whatsoever unless reduced to writing and signed
by each Party.  This Agreement contains the complete and exclusive expression of
the understanding between the Parties hereto with respect to the rescission and
waiver provided for herein and supersedes any prior negotiations or any prior
contemporaneous agreements or representations, oral or written, expressed or
implied, by or between the Parties hereto with respect to the subject matter
hereof.
 
 
 

--------------------------------------------------------------------------------

 
6. No Admissions.  Nothing in this Agreement constitutes an admission or other
evidence of rights or liabilities of any Party or entity except with respect to
the contractual rights and liabilities provided herein and in the documents
executed pursuant hereto.
 
7. Choice of Law and Venue.  This Agreement shall be governed by, construed and
interpreted in accordance with the laws of the State of Nevada, without
reference to the principles of conflicts of law.  Any claim arising from this
Agreement shall only be brought in the County of Clark, State of Nevada, in
state or federal court as appropriate.
 
8. Waiver of Trial by Jury.  The Parties agree that in the event any action is
instituted to enforce the terms of this Agreement, they hereby waive trial by
jury.
 
9. Non-Waiver Provision.  The failure of any Party to insist upon strict
performance of any one or more of the terms and provisions of this Agreement,
shall not be construed as a waiver or a relinquishment for the future of any
such term or provision, and the same shall continue in full force and
effect.  No waiver or relinquishment shall be deemed to have been made by either
party unless in writing and signed by that Party.
 
10. Execution in Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original, and all of which shall constitute
one and the same instrument.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first indicated above.
 
CMG HOLDINGS, INC.




By:   JAMES ENNIS
Its:   CHIEF FINANCIAL OFFICER






ALAN MORELL






JAMES ENNIS






MICHAEL A. VANDETTY